DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.   Applicant's election with traverse of  Group I, claims 1-12 in the reply filed on  October 26, 2021 is acknowledged.  The traversal is on the ground(s) that instant claims have the same special technical feature which make a contribution over US 2017/0137617, especially since US 2017/0137617 teaches that the matrix maybe a propylene homopolymer or a copolymer with C4-C8 alpha olefins, and since the plastomer in the claimed composition is dispersed in the matrix, and the composition of US 2017/0137617 comprises an elastomeric propylene copolymer.  This is not found persuasive because of the following.
Wang et al (US 2017/0137617) discloses polypropylene composition comprising a heterophasic propylene copolymer having Tm of 140-155ºC (Abstract, [0063]), MFR of 1-25 g/10 min ([0033]) and comprising:
A) 55-95%wt ([0095]) of a copolymer of propylene with 1-10%wt of C4-C8 alpha olefin, as matrix ([0069], [0089], [0090]); and
B) 10%wt (Table 4) of an ethylene-octene copolymer plastomer having density of 0.870 g/cc (Table 4, [0147]).

Though US 2017/0137617 discloses the composition comprising an elastomeric propylene copolymer, by using the transition phrase “comprising” instant claims are open to the presence of other components.
Further, US 2017/0137617 clearly recites that in a preferred embodiment the composition comprises a plastomer ([0146]); the amount of plastomer is 5-20%wt ([0049]) and the exemplified amount of said plastomer is 10%wt (Table 4). Thus, the composition comprising the plastomer having density of 0.870 g/cc is clearly within the teachings of US 2017/0137617.
The HECO (comprising the propylene copolymer matrix and elastomeric propylene copolymer) is used in the composition in amount of 40-80%wt ([0046]).
The matrix is present in the HECO of US 2017/0137617 in amount of 55-95%wt ([0095]) and the elastomeric propylene copolymer in amount of 5-45%wt ([0095], [0096]).
That is, the matrix in the HECO may be used in amount of as high as 95%wt. 
Given the HECO is used in the composition in amount of 80%wt and the propylene copolymer matrix is used in amount of 95%wt of the HECO, therefore, the propylene-butene-1 copolymer matrix maybe used in the overall composition in amount of 76%wt.
Though the specific examples presented in Table 4 of US 2017/0137617 show the use of 60%wt of HECO, 10%wt of HDPE, 10%wt of plastomer and 20%wt of talc, given the matrix in the HECO may be present in amount of as high as 95%wt, the amount of the matrix in the specifically exemplified compositions will be 57%wt. 

US 2017/0137617 further recites that the weight ratio of the HECO to the filler is below 4/1 ([0015]), such as 3.9/1. Taking into account the amount of the used filler of 20%wt shown in examples of Table 4 and the weight ratio of the HECO to the filler of 3.9/1, the amount of the HECO in the overall composition maybe as high as 78%wt. Given the amount of the matrix in HECO is 95%wt, and the HECO is used in amount of 78%wt based on the overall composition, therefore, the amount of the matrix in said overall compositions maybe as high as 74.1%wt along with the exemplified amount of the plastomer being 10%wt. In any case, the composition comprising a propylene-butene-1 copolymer in amount of 60-99%wt and the plastomer in amount of 1-40%wt is within the teachings of US 2017/0137617 as well.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4. Claims 2-12 are dependent on claim 1, but do not recite the preposition “the” or “said” in front of “heterophasic polyolefin composition”; therefore, it is not clear if “heterophasic polyolefin composition” of claims 2-12 is the same as that of claim 1 or different.
5.  Claim 6 includes terms “preferably”; the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recite the listing of possible compatibilizers. However, in view of using the term “selected from the group” and further “and/or”, it is not clear if the composition is free from all of the listed compatibilizers or one or those.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over of Wang et al (WO 2015/177094).
It is noted that while the rejection is made over WO 2015/177094 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0137617 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0137617.

7.  Wang et al discloses polypropylene composition comprising a heterophasic propylene copolymer having Tm of 140-155ºC (Abstract, [0063]), MFR of 1-25 g/10 min ([0033]) and comprising:
A) 40-80%wt ([0046]) of a heterophasic propylene copolymer (HECO) comprising 
     a) 55-95%wt ([0095]) of a copolymer of propylene with 1-10%wt of C4-C8 alpha-
         olefins, preferably 1-butene, as matrix ([0069], [0089], [0090]); 
B) 5-30%wt ([0047]) of a mineral filler and
C) 5-20%wt ([0049]), exemplified 10%wt (Table 4), of a polyethylene plastomer having density of 0.820-0.900 g/cc (claim 15), specifically an ethylene-octene copolymer plastomer having density of 0.870 g/cc (Table 4, [0147], also as to instant claim 6).

8. Though Wang et al does not explicitly recite the propylene-C4-C8 alpha olefin copolymer (component a)) being a copolymer of propylene with butene-1, in view of the teachings of Wang et al that butene-1 is preferably used as the comonomer ([0089]), it would have been obvious to a one of ordinary skill in the art to choose and use the 
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
	
9.  The HECO is used in the composition in amount of 40-80%wt ([0046]).
The matrix is present in the HECO in amount of 55-95%wt ([0095]).
That is, the matrix in the HECO may be used in amount of as high as 95%wt. 
Given the HECO is used in the composition in amount of 80%wt and the propylene copolymer matrix is used in amount of 95%wt of the HECO, therefore, the propylene-butene-1 copolymer matrix maybe used in the overall composition in amount of 76%wt along with 5-20%wt of a plastomer.
Further, the weight ratio of the HECO (component A)) to the filler (component B)) is below 4/1 ([0015]), such as 3.9/1. The specific examples in Table 4 show the mineral filler (talc) being present in amount of 20%wt (Table 4). Taking into account the amount of the used filler of 20%wt and the weight ratio of the HECO to the filler of 3.9/1, the amount of the HECO in the overall composition maybe as high as 78%wt. Given the amount of the matrix in HECO is 95%wt, and the HECO is used in amount of 78%wt based on the overall composition, therefore, the amount of the matrix in said overall 

10.  All ranges in the composition of Wang et al are overlapping with the corresponding ranges of those as claimed in instant invention.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

11. The composition of Wang et al is having high flexural modulus and high impact ([0005]); the specifically flexural modulus of 1,000-1,600 MPa ([0052]); Charpy notched impact strength at +23ºC of more than 35 kJ/m2 ([0054]).

12. Though Wang et al does not explicitly recite some of the properties of the composition, such as haze and tensile modulus according to ISO 527-1, since the composition of Wang et al is substantially the same as that claimed in instant invention, i.e. comprising substantially the same components in amounts that are either the same as those claimed in instant invention or having ranges overlapping with those as claimed in instant invention, therefore, the composition of Wang et al would be reasonably expected to comprise the properties that are either the same as those In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Wang et al, and the specific composition/structure and properties of each of the components in the composition of Wang et al so to produce the final composition having a desired combination of properties including haze, tensile strength and NIS at 23ºC as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14. As to instant claim 12, Wang et al is silent with respect to LDPE or SEBS being present in the composition, and thus the composition appears to be free from LDPE and SEBS compatibilizers. Though the composition of Wang et al includes elastomeric Wang et al appears to be free from the ethylene polymers having at least 80%mol of ethylene and density of 0.905-0.925 g/cc.

15. As to instant claim 11, the matrix (component a)) of the composition of Wang et al is specified as being a propylene copolymer or propylene homopolymer ([0061]). Wang et al further teaches that the composition may further comprise other polymers in amount not exceeding 1%wt ([0061]). Given a) the matrix of the composition of Wang et al is the propylene-butene-1 copolymer, b) propylene homopolymer may be present in the composition, and c) 1%wt or less of other polymers can be present in the composition, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use 1%wt of propylene homopolymer as the additional polymer in the composition of Wang et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
16.  As to instant claim 10, the composition further comprises less than 1%wt of nucleating agents ([0057]).

17.  Claims 1, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (WO 2015/177094)  in view of Niedersues et al (EP 2,020,291).


18. The discussion with respect to Wang et al set forth in paragraphs 6-16 above is incorporated here by reference.

19. Though Wang et al does not explicitly recite said the propylene copolymer component a) being a copolymer of propylene and butene-1, and further the amount of the nucleating agent of less than 0.25%wt,
Niedersues et al discloses a polymer composition comprising:
A’) a propylene/butene-1 copolymer comprised of 86-98%wt of propylene and 2-12%wt of butene-1 ([0020]), and
B’) 0.001-1%wt of one or more nucleating agents (Abstract),
Wherein the composition is specified as having excellent optical properties, such as haze of less than 8% (Abstract) along with high tensile modulus ([0021], (claims 1 and 2).

20. Since the combination of propylene/butene-1 copolymer with as low as 0.001%wt of a nucleating agent provides compositions having not only high tensile modulus, but also excellent optical properties, therefore, based on the combined teachings of Niedersues et al and Wang et al, it would have been obvious to a one of ordinary skill in the art to Wang et al, so to provide the composition of Wang et al  with not only high tensile modulus, but also with excellent optical properties, as taught by Niedersues et al, as well and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since the composition of Wang et al in view of Niedersues et al is substantially the same as that claimed in instant invention, i.e. comprising substantially the same components in amounts that are either the same as those claimed in instant invention or having ranges overlapping with those as claimed in instant invention, therefore, the composition of Wang et al in view of Niedersues et al would be reasonably expected to comprise the properties that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claims 7-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 Wang et al in view of Niedersues et al, and the specific composition/structure and properties of each of the components in the composition of Wang et al in view of Niedersues et al, so to produce the final composition having a desired combination of properties including haze, tensile strength and NIS at 23ºC as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

23. Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  
Defoer et al (WO 2016/091925), as evidenced by Crispino et al, Makromol. Chem. 181, 1747-1755 (1980).
It is noted that while the rejection is made over WO 2016/091925 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,385,196 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,385,196.

24.   Defoer et al discloses a composition comprising:
A’)  80-93%wt of a polypropylene polymer, including a terpolymer of propylene with 0.1%wt of  ethylene and 1-14%wt of butene-1 (col. 4, lines 56-57; col. 5, lines 15-16, 20-22), having MFR of 2-10 g/10 min (col. 5, lines 32-36) and

C’) 100-10,000 ppm (0.01-1%wt) of a nucleating agent (col. 6, lines 42-48, as to instant claim 10),
wherein the plastomer is having density of 0.860-0.905 g/cc (col. 6, lines 63-67)
and comprises either 
i) a copolymer of ethylene and C4-10 alpha olefin having content of ethylene of 50-95%wt, specifically ethylene-octene-1 (col. 6, lines 63) (as to instant claim 6) or 
ii) a copolymer of ethylene and propylene having ethylene content of 10-50%wt (col. 6, lines 65-67; col. 7, lines 15-23, as to instant claim 2).
The MFR of the blend is 15 g/10 min or less (col. 4, lines 12-16).

25.  All ranges in the composition of Defoer et al are overlapping withy the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

26. As to instant claim 12, Defoer et al  is silent with respect to the presence of compatibilizers such as LDPE, SEBS and ethylene copolymers having ethylene content 

27.  Though Defoer et al does not explicitly recite some of the claimed properties of the composition, including Tm, tensile modulus, NIS (23ºC) and haze, since the composition of Defoer et al is substantially the same as that claimed in instant invention, i.e. having substantially the same components in the same amounts or the amounts having ranges overlapping with those as claimed in instant invention, therefore, the composition of Defoer et al would be reasonably expected to have the same properties as that claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well (as to instant claims 1, 3-5, 7-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

28.  In addition, as evidenced by Crispino et al, the propylene homopolymers are having Tm of 457.5K (184.35ºC) and the copolymers of propylene with 13.5%wt of butene-1 units, are having Tm of 436.6K (163ºC) (Tables 1 and 2 of Crispino et al); therefore, the propylene-butene-1 copolymers having butene-1 content between 0-Defoer et al in amount of as low as 0.1%wt, said ethylene units would not be reasonably expected to significantly change Tm of the terpolymer, or alternatively would be reasonably expected to lower Tm to only minor extent. Further, since the ethylene copolymer plastomers are having Tm lower than 130ºC, and thereby would lower the Tm value of the overall composition, since the major component A’) is used in amount of 93%wt and the plastomer is used in amount of 7%wt, therefore, the overall composition of Defoer et al would be reasonably expected to have Tm lower than the range of 184-163ºC, but still in the range of at least 150ºC or more, as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Defoer et al, and the specific composition/structure and properties of each of the components in the composition of Defoer et al , so to produce the final composition having a desired combination of properties including haze, tensile strength and NIS at 23C as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 7,629,416 is related to polyolefin compositions comprising a propylene copolymer and a propylene-based plastomer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764